Case: 11-14912         Date Filed: 11/19/2012     Page: 1 of 37

                                                                        [DO NOT PUBLISH]



                   IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________

                                        No. 11-14912
                                  ________________________

                            D.C. Docket No. 1:06-cv-21879-WMH



ANDREW B. BLOOM,
ADELE S. BLOOM,

llllllllllllllllllllllllllllllllllllllllPlaintiffs - Appellants,

versus

MAYOR ALVEREZE, etc., et al.,

lllllllllllllllllllllllllllllllllllllllllDefendants,

MELISSA PEACOCK,
individually and as an Officer of the Miami-Dade Police Department,
SHEREE DIBERNARDO,
individually and as an Officer of the Miami-Dade Police Department,
PATRICK REYNOLDS,
individually and as an Officer of the Florida Fish & Wildlife Conservation
Commission,
FLORIDA FISH & WILDLIFE CONSERVATION COMMISSION,
an agency of the State of Florida,
EVERGLADES OUTPOST, INC., et al.,

llllllllllllllllllllllllllllllllllllllllDefendants - Appellees.
                Case: 11-14912       Date Filed: 11/19/2012       Page: 2 of 37

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                    (November 19, 2012)

Before HULL and FAY, Circuit Judges, and GOLDBERG,* Judge.

FAY, Circuit Judge:

       Andrew and Adele Bloom appeal the dismissal with prejudice of their Third

Amended Complaint for failure to state a claim for which relief could be granted

in an action alleging multiple violations under 42 U.S.C. § 1983 and various state

tort claims. The Blooms argue that the district court prematurely applied qualified

immunity, that the various claims are sufficiently alleged, and that all claims are

timely because the claims either relate back to Mr. Bloom’s initial complaint or are

based on continuing torts. After oral argument, reviewing the record, and for the

reasons that follow, we affirm the district court’s orders dismissing the Blooms’

claims with prejudice.

I.     Facts1

       *
          Honorable Richard W. Goldberg, Senior Judge, U.S. Court of International Trade,
sitting by designation.
       1
          In reviewing a dismissal for failure to state a claim under Federal Rule of Civil
Procedure 12(b)(6), we accept the factual allegations in the complaint as true and construe them
in the light most favorable to the plaintiff. Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308

                                                2
                Case: 11-14912       Date Filed: 11/19/2012       Page: 3 of 37

       The Blooms resided at a five-acre ranch in south Miami-Dade County,

Florida, at which they kept a multitude of farm and exotic animals. On July 31,

2002, county and state law enforcement personnel executed a search warrant that

led to the arrest of Mr. Bloom on animal cruelty charges and the seizure of his

animals. On July 1, 2005, the State Attorney abandoned the charges against Mr.

Bloom, but the animals were not returned. On July 27, 2006, Mr. Bloom filed his

initial pro se complaint, which was dismissed. Ultimately, the Blooms – with the

assistance of counsel – filed the Third Amended Complaint, which contains ten

counts of various federal and state claims against nine defendants. In two separate

orders, the district court dismissed all claims with prejudice.

       A.      The Search Warrant

       At the end of July 2002, a search warrant was issued for the Blooms’ ranch;

the sole factual support for the warrant was Miami-Dade County Police Officer

Melissa Peacock’s affidavit, which allegedly contained misstatements and

omissions. Officer Peacock drafted the affidavit based on undocumented

complaints from private citizens, statements from fellow law enforcement

personnel, and information reported by Laurie Waggoner, the director of the South



(11th Cir. 2006). However, we are not required to accept the labels and legal conclusions in a
complaint as true. Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

                                                3
                Case: 11-14912      Date Filed: 11/19/2012      Page: 4 of 37

Florida Society for the Prevention of Cruelty to Animals, Inc. (“SPCA”). In her

affidavit, Peacock stated that she responded to the Blooms’ ranch and confirmed

Waggoner’s observations that several animals were underweight and in poor

health. However, Peacock did not enter the Blooms’ ranch and did not explain in

the affidavit how she was able to confirm Waggoner’s observations from off the

property. The Blooms allege that the misrepresentations by Peacock were material

and the facts underlying the affidavit were not sufficiently reliable.

      B.       The Arrest and Seizure

      On a rainy July 31, 2002, Miami-Dade County Police officers, accompanied

by Florida Fish & Wildlife Conservation Commission (“FWCC”) officers and

non-deputized SPCA employees, executed the aforementioned search warrant at

the Blooms’ ranch. Mr. Bloom2 accompanied Miami-Dade County Police

Sergeant Sheree DiBernardo, Peacock, and others for an inspection of the ranch’s

barn. On the way, Peacock observed several dead ducks and two peacocks in

outdoor cages without food or water. As law enforcement personnel further

investigated the ranch, they found several underweight animals without food or

water. However, there was a large amount of grain in a vehicle on the property

that was intended to be distributed once the weather cleared.

      2
          Mrs. Bloom was out of town on the day the search warrant was executed.

                                              4
                Case: 11-14912       Date Filed: 11/19/2012       Page: 5 of 37

       Mr. Bloom was arrested by Peacock and threatened, that if he did not

consent to giving his animals to the police, he would rot in jail. Without Mr.

Bloom’s consent, the County officers, in concert with the FWCC and the SPCA,

removed 300 animals from the Blooms’ ranch for placement with the SPCA and

Everglades Outpost, Inc.

       C.      The Prosecution and Forfeiture Proceedings

       Mr. Bloom was charged in a 38-count information, consisting of 16 felony

counts of animal cruelty, 20 misdemeanor counts of confinement of animals

without sufficient water, and 2 counts of unlicensed possession of wildlife.

Additionally, Miami-Dade County initiated a civil forfeiture proceeding to dispose

of the Blooms’ animals.

       On July 12, 2004, the State Attorney’s Office dropped the felony charges

and pursued only the misdemeanor charges. On July 1, 2005, the State Attorney

announced a nolle prosse of all remaining criminal charges against Mr. Bloom, but

the Blooms’ animals were not returned.3

       D.      Procedural History

       On July 27, 2006, Mr. Bloom filed a pro se complaint against several



       3
           The proper disposition of the Blooms’ animals is to be determined by the still-pending
civil forfeiture case and is not at issue before this Court.

                                                5
                Case: 11-14912        Date Filed: 11/19/2012       Page: 6 of 37

Miami-Dade County officials and agencies, complaining about the seizure of his

animals and his arrest and subsequent prosecution. Simultaneously, Mr. Bloom

filed a separate complaint against the FWCC and its agents. After both complaints

were dismissed, Mr. Bloom filed an amended pro se complaint, consolidating the

cases, but the amended complaint was also dismissed. On May 9, 2009, with the

assistance of counsel, an 11-count Second Amended Complaint was filed, adding

Mrs. Bloom as a plaintiff and adding as defendants Waggoner, the SPCA, Robert

Freer,4 and Everglades Outpost, Inc. The district court dismissed the Second

Amended Complaint and expressly provided that “[the Blooms] shall have one

final opportunity to refile this claim with proper supporting allegations.” Bloom v.

Miami-Dade Cnty., No. 06-21879 (S.D. Fla. Mar. 19, 2010) (order granting, in

part, motion to dismiss and denying motion to stay proceedings).

      On April 9, 2010, the Blooms filed the 86-page Third Amended Complaint,

alleging 10 counts against 9 different defendants. The claims are the following:

Count I – 42 U.S.C. § 1983, multiple violations, brought by Mr. Bloom against all

individual defendants, SPCA, and Everglades Outpost, Inc.; Count II – 42 U.S.C.

§ 1983, multiple violations, brought by Mrs. Bloom against the same defendants

listed in Count I; Count III – 42 U.S.C. § 1983, multiple violations, against all


      4
          Freer is the President and Director of Everglades Outpost, Inc.

                                                 6
               Case: 11-14912       Date Filed: 11/19/2012     Page: 7 of 37

government institution defendants; Count IV – 42 U.S.C. § 1983, arrest without

probable cause, brought by Mr. Bloom against all government institution and

individual officer defendants; Count V – 42 U.S.C. § 1983, false arrest and

imprisonment, malicious prosecution, brought by Mr. Bloom against all

defendants; Count VI – Intentional infliction of emotional distress, against all

defendants; Count VII – Conspiracy, against all defendants; Count VIII –

Defamation, libel, and slander, against all defendants; Count IX – Trespass to

chattel, against all defendants; and Count X – Conversion, against all defendants.

The Third Amended Complaint – the Blooms’ fifth attempt at a sufficient pleading

– combines multiple allegations of infringed constitutional rights into single

counts. However, all claims stem from Mr. Bloom’s arrest and prosecution and

the seizure of the Blooms’ animals.

       The defendants moved to dismiss the Third Amended Complaint for

multiple reasons, including that the claims were time-barred, qualified or

sovereign immunity barred the claims, and the Blooms failed to state a claim for

which relief could be granted. The court heard argument from the parties on

March 16, 2011, and in two separate orders,5 dismissed all claims with prejudice.


       5
          On March 31, 2011, District Judge Hoeveler entered an order dismissing the claims
against Freer, Everglades Outpost, Waggoner, and the SPCA. Judge Hoeveler then entered an
order dismissing the claims against the remaining defendants on September 16, 2011.

                                              7
              Case: 11-14912     Date Filed: 11/19/2012    Page: 8 of 37

The Blooms subsequently filed this timely appeal.

II.    Standard of Review

       We review de novo a grant of a motion to dismiss under Rule 12(b)(6) for

failure to state a claim, accepting the factual allegations in the complaint as true

and construing them in a light most favorable to the plaintiff. Glover, 459 F.3d at

1308. Similarly, applications of statutes of limitations are reviewed de novo. Ctr.

for Biological Diversity v. Hamilton, 453 F.3d 1331, 1334 (11th Cir. 2006).

       Further, a defense of qualified immunity may be addressed in a motion to

dismiss, which will be granted if the “complaint fails to allege the violation of a

clearly established constitutional right.” St. George v. Pinellas Cnty., 285 F.3d

1334, 1337 (11th Cir. 2002) (citations omitted). We review de novo whether the

complaint alleges such a violation, accepting the well-pleaded allegations in the

complaint as true, drawing all reasonable inferences in the plaintiff’s favor, and

limiting our review to the four corners of the complaint. Id.

III.   Discussion

       A.    Claims against the SPCA and Everglades Outpost Defendants

       Waggoner and the SPCA (collectively the “SPCA Defendants”) and Freer

and Everglades Outpost, Inc. (collectively the “Everglades Outpost Defendants”)

are named in Counts I, II, and V through X of the Third Amended Complaint.

                                           8
                Case: 11-14912        Date Filed: 11/19/2012       Page: 9 of 37

None of the SPCA Defendants or Everglades Outpost Defendants were named in

the initial complaint and were not added as parties until the Second Amended

Complaint, filed on May 9, 2009. After rejecting that the Blooms’ claims

constituted continuing torts, and implicitly rejecting relation back to the initial

pleading,6 the district court dismissed all claims against the SPCA and Everglades

Outpost Defendants as time-barred. The court added that the complaint did not

allege sufficient acts by the Everglades Outpost Defendants to state a cause of

action under any of the counts, even if brought timely. Further, the court noted

that Count V would fail against the SPCA Defendants, even if timely, because the

complaint makes clear the prosecution remained at the discretion of the State

Attorney.

       On appeal, the Blooms argue that the claims against the SPCA and

Everglades Outpost Defendants should relate back to the initial complaint, the

allegations establish continuing torts, and the malicious prosecution claim in

Count V was sufficiently pleaded.

               i.      Relation Back

       The Blooms insist that the claims against the SPCA and Everglades Outpost


       6
          In their response to the motion to dismiss, the Blooms raised the argument that the
claims relate back to the initial pleading. The district court’s order dismisses the claims as
untimely without explicitly discussing relation back.

                                                 9
               Case: 11-14912        Date Filed: 11/19/2012       Page: 10 of 37

Defendants satisfy the test for Federal Rule of Civil Procedure 15(c),7 but the

Blooms fail to explain how these defendants received notice of the action prior to

the running of the statute of limitations. Rule 15(c)(1)(C) allows an amendment to

a pleading that adds a defendant to relate back to the date of the original pleading

if the amendment asserts a claim that arose out of the same conduct, transaction, or

occurrence set out in the original pleading and the party being brought in by the

amendment “(i) received such notice of the action that it will not be prejudiced in

defending on the merits; and (ii) knew or should have known that the action would

have been brought against it, but for a mistake concerning the proper party’s

identity.” While the relation back provisions of Rule 15 are to be somewhat

liberally applied, the provision does not support relation back where the newly

added defendants were known to the plaintiff before the running of the statute of

limitations and where the potential defendants should not necessarily have known

that, absent a mistake by the plaintiff, they would have been sued. Powers, 148

F.3d at 1226.

       This is not a case of mistaken identity of a party as Mr. Bloom knew the

SPCA and Everglades Outpost Defendants’ role in the seizure and continued


       7
         Application of Rule 15(c) is reviewed for abuse of discretion, but findings of fact
necessary for application of the rule are reviewed for clear error. Powers v. Graff, 148 F.3d
1223, 1226 (11th Cir. 1998).

                                                10
               Case: 11-14912       Date Filed: 11/19/2012       Page: 11 of 37

retention of the animals prior to filing his initial pleading. The Blooms argue that

the claims should still relate back because the SPCA and Everglades Outpost

Defendants were on notice and would not be prejudiced, as the facts set forth in

the original complaint involve the very conduct orchestrated and engineered by

them. However, the Blooms do not identify how these defendants were noticed of

the original complaint or the claims within. Knowledge of the underlying events

that establish a claim is not the equivalent to knowledge of the action. See, e.g.,

Williams v. United States, 405 F.2d 234, 238 (5th Cir. 1968) (ruling, under a prior

version of Rule 15(c), that fair notice includes not just the operational facts, but

also fair notice of the existence of the asserted legal claims).8 The Blooms have

not satisfied Rule 15(c) and the claims against the SPCA and Everglades Outpost

Defendants do not relate back to Mr. Bloom’s initial complaint.

              ii.     Continuing Torts

       Relying on two discrimination cases, the Blooms contend that they allege

continuing torts, thereby tolling the running of the statutes of limitations of their

federal claims.9 However, the Blooms’ contentions are misguided. In determining

       8
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.
       9
          The two cases relied on by the Blooms recognize the theory of continual violations
relating to discriminating policies. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 381, 102

                                               11
               Case: 11-14912        Date Filed: 11/19/2012        Page: 12 of 37

whether a violation is continuing, we distinguish single, discrete acts from charges

of continuously maintained illegal policies. Beavers, 975 F.2d at 797; see also

Del. State Coll. v. Ricks, 449 U.S. 250, 258, 101 S. Ct. 498, 504, 66 L. Ed. 2d 431

(1980) (ruling that the emphasis is not upon the effects of earlier employment

decisions; rather, it is upon whether any present violation exists); Carter v. W.

Publ’g Co., 225 F.3d 1258, 1265 (11th Cir. 2000) (ruling a single discriminatory

act, followed by neutral, nondiscriminatory consequences, does not establish a

continuing tort).

       In the present case, the Blooms do not allege any continuously maintained

illegal practices, but the refusal to return the seized animals.10 The Blooms’ claims

are akin to an employee being improperly terminated due to his race and not being

returned to his position – which would not be a continuing tort. See Ricks, 449

U.S. at 259, 101 S. Ct. at 504 (ruling the statute of limitations begins to run when


S. Ct. 1114, 1125, 71 L. Ed. 2d 214 (1982) (finding plaintiffs alleged a continuing pattern,
practice, and policy of unlawful racial steering not based on isolated incidents but a continuing
violation manifested in a number of incidents with at least one occurring within the relevant
statutory period); Beavers v. Am. Cast Iron Pipe Co., 975 F.2d 792, 798 (11th Cir. 1992) (ruling
that if an employer’s policy of denying insurance coverage to children not residing with the
employee-parent violated Title VII, it would be a violation continuing into the present).
       10
           In the Third Amended Complaint, the Blooms allege that they were the “latest victims
of a relentless pursuit by Officer Peacock” but in the very next paragraph, allege that the “genesis
of this case is the unseemly result of personal animosity by [Peacock, Reynolds, and Waggoner]”
against Mr. Bloom. If the alleged torts were due to personal animosity towards Mr. Bloom, it is
not likely – nor alleged – that any continuing illegal policy exists that would affect others in the
future.

                                                12
             Case: 11-14912     Date Filed: 11/19/2012    Page: 13 of 37

an employee is notified of the decision to improperly terminate the employee).

The Blooms complain not of a practice or policy, but of distinct acts by the

defendants, and have not established continuing torts.

      Because the claims against the SPCA and Everglades Outpost Defendants

do not relate back to the initial pleading and are not continuing torts, if the claims

were not brought before the running of the appropriate statutes of limitations,

dismissal is appropriate.

             iii.   Federal Claims against the SPCA and Everglades Outpost
                    Defendants

      The accrual date of a cause of action brought under § 1983 is a question of

federal law. Wallace v. Kato, 549 U.S. 384, 388, 127 S. Ct. 1091, 1095, 166 L.

Ed. 2d 973 (2007). The standard rule is that accrual occurs when the plaintiff has

a complete and present cause of action. Id. The statute of limitations begins to

run when the facts which would support a cause of action are apparent or should

be apparent to a person with a reasonably prudent regard for his rights. Lovett v.

Ray, 327 F.3d 1181, 1182 (11th Cir. 2003). A claim of unlawful detention accrues

once the victim becomes held pursuant to legal process, i.e., he is arraigned on

charges. Wallace, 549 U.S. at 389-90, 127 S. Ct. at 1096. Additionally, a claim

based on continued retention accrues once the state provides or refuses to provide



                                          13
              Case: 11-14912     Date Filed: 11/19/2012     Page: 14 of 37

a post-deprivation remedy, i.e., forfeiture proceedings are instigated. Lindsey v.

Storey, 936 F.2d 554, 561 (11th Cir. 1991).

      Counts I, II, and IV are § 1983 claims relating to the arrest of Mr. Bloom

and the seizure of the animals – facts of which the Blooms were immediately

aware – which occurred on July 31, 2002. Mr. Bloom was arraigned and forfeiture

proceedings began shortly after his arrest – at least prior to his civil trial

commencing on September 27, 2002. Thus, the four-year statute of limitations for

the § 1983 claims relating to his arrest and seizure of his property began to run no

later than September 27, 2002. Since the SPCA and Everglades Outpost

Defendants were not added as parties until May 9, 2009, Counts I, II, and IV are

clearly time-barred and were properly dismissed.

      Count V, alleging malicious prosecution, is also brought pursuant to § 1983.

The district court found Count V to be time-barred, but alternatively noted that

even if not time-barred, Mr. Bloom failed to state a claim because he did not

sufficiently plead that the defendants were the legal cause of the original

proceeding. Mr. Bloom submits that he sufficiently pleaded the elements of a

cause of action under Florida law, but fails to address – or satisfy – the additional

constitutional element of a federal malicious prosecution claim.

      To establish a malicious prosecution claim under § 1983, “a plaintiff must

                                           14
               Case: 11-14912        Date Filed: 11/19/2012        Page: 15 of 37

prove (1) the elements of the common law tort of malicious prosecution, and (2) a

violation of [his] Fourth Amendment right to be free from unreasonable seizures.”

Kingsland v. City of Miami, 382 F.3d 1220, 1234 (11th Cir. 2004) (citation

omitted).11 Under Florida law, a malicious prosecution claim consists of six

elements: (1) commencement of the original proceeding; (2) defendant was the

legal cause of the original proceeding; (3) termination of the original proceeding

in the plaintiff’s favor; (4) absence of probable cause for the original proceeding;

(5) malice; and (6) damages. Id. A plaintiff must prove a seizure related to the

prosecution and the plaintiff’s arrest cannot serve as the required deprivation of

liberty because it occurs prior to the arraignment. Id. at 1235. Normal conditions

of pretrial release, such as bond and a summons to appear, do not constitute a

seizure violative of the Fourth Amendment, “barring some significant, ongoing

deprivation of liberty, such as restriction on the defendant’s right to travel

interstate.” Id. at 1236.

       The trial court determined the defendants were not the legal cause of the

prosecution and did not determine if the Fourth Amendment was violated. Mr.

Bloom argues on appeal that the SPCA Defendants participated in the fabrication


       11
          Curiously, the Blooms cite to Kingsland in their brief, but not for the elements of a
federal malicious prosecution claim, instead relying on a Florida appellate court case to state the
elements.

                                                15
               Case: 11-14912        Date Filed: 11/19/2012       Page: 16 of 37

of the criminal charges, provided knowingly false information, and were

sufficiently involved with the investigation to be considered the legal cause of the

original proceeding.

       However, Mr. Bloom does not allege a violation of his Fourth Amendment

right to be free from unreasonable seizure and, consequently, fails to state a claim

for which relief can be granted. Mr. Bloom was released after posting bond – a

normal condition of pretrial release. Mr. Bloom does not argue that any

significant or ongoing deprivation of liberty was imposed as a condition of pretrial

release.12 Since a complete review of the complaint confirms that Mr. Bloom fails

to allege a federal claim of malicious prosecution against the SPCA Defendants,

we need not consider whether the claim was time-barred.

       Additionally, the Third Amended Complaint simply contains no allegations

that the Everglades Outpost Defendants caused the prosecution or participated

with the police in fabricating charges against Mr. Bloom. Mr. Bloom alleges that

the Everglades Outpost Defendants did little other than house the animals after

seizure and report the records of those animals had been destroyed. Therefore,


       12
            The retention of the seized animals could not be used to support a malicious
prosecution claim because the proper disposition of the animals will be determined by the
ongoing civil forfeiture proceedings. Thus, dismissal would still be appropriate for failure to
state a claim because Mr. Bloom cannot establish the required element of termination of the
original proceedings in his favor.

                                                16
             Case: 11-14912     Date Filed: 11/19/2012   Page: 17 of 37

Mr. Bloom fails to sufficiently allege a malicious prosecution claim against the

Everglades Outpost Defendants as well.

             iv.   State Claims against SPCA and Everglades Outpost
                   Defendants

      As for the state tort claims in Counts VI through X, Florida law governs the

accrual of the causes of actions. “A cause of action accrues when the last element

constituting the cause of action occurs.” Fla. Stat. § 95.031(1) (2003). Florida

courts have recognized continuing torts, but focus on continual acts by the

defendants, not continual effects of a completed act. Suarez v. City of Tampa, 987

So. 2d 681, 686 (Fla. 2d DCA 2008). Additionally, a conspiracy cause of action in

Florida “accrues when the plaintiff suffers damages performed pursuant to the

conspiracy.” Olson v. Johnson, 961 So. 2d 356, 360 (Fla. 2d DCA 2007).

       The conspiracy cause of action was complete when Mr. Bloom was injured

by his arrest on July 31, 2002. The property deprivation claims in Counts IX and

X accrued when the property was seized on July 31, 2002. We reject the Blooms’

argument that the torts in Counts IX and X are continuing because the property has

not been returned, as return of the property is not an element of either tort. See,

e.g., Mayo v. Allen, 973 So. 2d 1257, 1258-59 (Fla. 1st DCA 2008) (“It is well

settled that a conversion is an unauthorized act which deprives another of his



                                          17
               Case: 11-14912       Date Filed: 11/19/2012       Page: 18 of 37

property permanently or for an indefinite time.” (citations omitted)); Coddington

v. Staab, 716 So. 2d 850, 851 (Fla. 4th DCA 1998) (“Trespass to personal property

is the intentional use of, or interference with, a chattel which is in the possession

of another, without justification.” (citation omitted)). Moreover, the failure to

return property is a continuing inaction, not a series of continuing acts. It is

unclear what allegations support the intentional infliction of emotional distress

claim in Count VI, but the last alleged act by any of these defendants occurred in

April 200413 and the cause of action accrued on that date if not prior. As the

statute of limitations for each of these claims is four years, Counts VI, VII, IX, and

X are time-barred.

       The statute of limitations for a defamation cause of action under Florida law

is two years. Fla. Stat. § 95.11(4)(g). While it is unclear what statements form the

basis for the defamation claim in Count VIII, the Blooms allege that Waggoner

insisted Mr. Bloom was a danger to animals up to July 1, 2005.14 The Blooms,

however, have not identified any statements made by the SPCA or Everglades


       13
           The Blooms do allege that Waggoner protested the State Attorney’s decision to
abandon the criminal case on July 1, 2005. However, such an allegation is insufficient to
establish the outrageous conduct required for an emotional distress claim in Florida. See Valdes
v. GAB Robins N. Am., 924 So. 2d 862, 865-66 (Fla. 3d DCA 2006) (finding false reports of
crimes are not so outrageous to support an emotional distress claim).
       14
         The Third Amended Complaint does not contain factual allegations that the Everglades
Outpost Defendants made defamatory statements at anytime.

                                               18
               Case: 11-14912        Date Filed: 11/19/2012       Page: 19 of 37

Outpost Defendants within the two years prior to filing the Second Amended

Complaint and the defamation claim is also time-barred.

       B.      Claims against Miami-Dade County

       Miami-Dade County (the “County”) is named in Counts III through X. The

County was named in the initial complaint but Count III, alleging a pattern or

custom of wrongful police practices, was first introduced in the Third Amended

Complaint. The district court dismissed Count III as time-barred and

insufficiently pleaded. Counts IV and V were dismissed because municipalities

are not liable under § 1983 on the basis of respondeat superior. The court also

dismissed the state tort claims because the County enjoyed sovereign immunity, as

the Blooms failed to comply with the notice requirement of Florida’s limited

waiver of sovereign immunity.

               i.      Federal Claims against the County

       The Blooms argue that Count III is sufficiently pleaded, but do not contest

the court’s determination that the claim is time-barred.15 Therefore, the dismissal

of Count III must be affirmed. Additionally, the court’s correct determination that

       15
           The Blooms’ initial brief is silent as to the running of the statute of limitations, but
their reply brief states that “[e]very claim continues to occur and extend through the County
defendants’ ongoing conduct.” Appellants’ Reply Br., 7. It is unclear whether this sentence is
reiterating the argument that the defamation claim against the County officers is not time-barred,
or improperly arguing for the first time in their reply brief that Count III was not time-barred.
Either way, the Blooms have failed to adequately challenge the court’s determination.

                                                19
             Case: 11-14912      Date Filed: 11/19/2012    Page: 20 of 37

municipalities cannot be held liable for a § 1983 violation based upon respondeat

superior is uncontested. Thus, the Blooms do not adequately challenge the district

court’s dismissal of the federal claims against the County.

             ii.    State Tort Claims against the County

      The district court properly dismissed all state tort claims against the County,

as the Blooms failed to satisfy the notice requirement of Florida’s limited waiver

of sovereign immunity. The Blooms argue that they satisfied the statutory

requirement by providing notice to all government-institution defendants prior to

the expiration of the allotted three-year period.

      Absent an express waiver of sovereign immunity, the Eleventh Amendment

bars an action for damages against a State in federal court. Kentucky v. Graham,

473 U.S. 159, 169, 105 S. Ct. 3099, 3107, 87 L. Ed. 2d 114 (1985). Florida has

codified a limited waiver of sovereign immunity, requiring notice be provided to

the state agency and the Department of Financial Services (“DFS”) within three

years after such claim accrues. Fla. Stat. § 768.28(6)(a) (2003). The Florida

Supreme Court has found this notice requirement to be mandatory. Levine v. Dade

Cnty. Sch. Bd., 442 So. 2d 210, 213 (Fla. 1983). “Where the time for such notice

has expired so that it is apparent that the plaintiff cannot fulfill the requirement,

the trial court has no alternative but to dismiss the complaint with prejudice.” Id.

                                           20
             Case: 11-14912     Date Filed: 11/19/2012   Page: 21 of 37

      The Third Amended Complaint contains no allegations of the mandatory

notice, and the Blooms did not submit the required notice to DFS until November

15, 2010. As discussed in § III(A)(iv), supra, the Blooms’ state claims are not

continuing torts, and the Blooms failed to file the requisite notice within three

years of the accrual of their claims. The County is therefore entitled to sovereign

immunity, and the state tort claims must be dismissed.

      C.     Claims against Officer Peacock

      Officer Peacock is named in Counts I, II, and IV through X. The district

court dismissed all claims against Peacock with prejudice, finding the claims are

time-barred or qualified or sovereign immunity insulates her from liability. The

crux of the Blooms’ argument on appeal is that the court’s determination of

qualified immunity was premature.

             i.    Federal Claims against Officer Peacock

      The court dismissed Counts I, IV, and V against Peacock because the

existence of at least arguable probable cause entitled her to qualified immunity.

The Blooms argue that the court decided prematurely, as determinations of

qualified immunity are best reserved for summary judgment motions – this is

incorrect.

      The Supreme Court has repeatedly stressed the importance of resolving

                                          21
               Case: 11-14912       Date Filed: 11/19/2012      Page: 22 of 37

qualified immunity questions at the earliest possible stage in litigation. Pearson v.

Callahan, 555 U.S. 223, 232, 129 S. Ct. 808, 815, 172 L. Ed. 2d 565 (2009)

(citation omitted). We have also held that dismissal under Rule 12(b)(6) is

appropriate prior to the commencement of discovery where the plaintiff has failed

to allege a violation of a clearly established law. Cottone v. Jenne, 326 F.3d 1352,

1357 (11th Cir. 2003) (citation omitted).

       To determine if an officer is entitled to qualified immunity, courts must

determine (i) whether the plaintiff’s allegations establish a constitutional violation,

and (ii) whether the constitutional violation was clearly established. Keating v.

City of Miami, 598 F.3d 753, 762 (11th Cir. 2010).16 The key to the analysis is

whether a reasonable officer would know that her conduct violated the

Constitution – namely whether a reasonable officer in the same circumstances

could have believed that probable cause existed. Id. In the context of a claim of

false arrest, an officer is entitled to qualified immunity where the officer had at

least arguable probable cause for the arrest. Davis v. Williams, 451 F.3d 759, 762

(11th Cir. 2006). The existence of probable cause – and qualified immunity – is

determined based on an objective standard, and bare allegations of malice are


       16
          It is uncontested that Peacock and the other law enforcement personnel were acting in
the scope of their employment and performing discretionary functions. Thus, it is the Blooms’
burden to show the officers were not entitled to qualified immunity. Cottone, 326 F.3d at 1358.

                                               22
                Case: 11-14912        Date Filed: 11/19/2012        Page: 23 of 37

insufficient to survive a motion to dismiss. Harlow v. Fitzgerald, 457 U.S. 800,

817-818, 102 S. Ct. 2727, 2738, 73 L. Ed. 2d 396 (1982); see also Whren v.

United States, 517 U.S. 806, 813, 116 S. Ct. 1769, 1774, 135 L. Ed. 2d 89 (1996)

(“Subjective intentions play no role in ordinary, probable-cause Fourth

Amendment analysis.”).

       The district court recognized the difficulties in analyzing the Third

Amended Complaint because the Blooms lump several constitutional violations

into each count. The court identified three possible constitutional violations (the

arrest, the seizure, and the prosecution), and on appeal, the Blooms have not

suggested the court’s approach was improper. The Blooms instead challenge the

determination of qualified immunity at the dismissal stage, adding that the

allegations in the complaint show that no evidence of probable cause existed.

       Ignoring the conclusory allegations, the Third Amended Complaint

establishes at least arguable probable cause for the issuing of the search warrant.

The Blooms allege that the search warrant was invalid because it was based on

material omissions and misstatements by Peacock.17 Further, the Blooms allege

       17
          Appellants argue that pretrial dismissal is not the proper time to litigate the validity of
a search warrant. However, the Appellants will receive the procedural protection that all
allegations will be taken as true and all reasonable assumptions will be made in their favor.
Appellants present no case law that either the Fourth Amendment or Franks v. Delaware, 438
U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978) requires a hearing before dismissing a civil
complaint for failure to state a claim.

                                                 23
             Case: 11-14912    Date Filed: 11/19/2012   Page: 24 of 37

that Peacock relied on undocumented complaints from Florida State Troopers,

reports from the Blooms’ neighbors, and the report from an Ag Unit police officer

(who is not alleged to be part of the conspiracy or in cahoots with Peacock or

Waggoner) that animals appeared to have no water or shelter. The Blooms do not

allege that Peacock fabricated these reports, only that Peacock did not verify the

information received. Relying on these reports, Peacock had at least arguable

probable cause to seek the search warrant. Whether Peacock had previously

conspired with the co-defendants to imprison Mr. Bloom and seize his property is

irrelevant in determining whether probable cause existed for the search. The

warrant was founded on independent evidence that supports the existence of at

least arguable probable cause. Since Peacock did not know this information to be

false, she enjoys qualified immunity.

      Additionally, arguable probable cause clearly existed for the arrest of Mr.

Bloom and the seizure of his animals. During the execution of the search warrant,

Mr. Bloom accompanied several officers, including Peacock, across the property

to inspect the barn. On the way, Peacock observed several dead ducks and two

peacocks in outdoor cages without food or water. The officers also observed




                                         24
               Case: 11-14912       Date Filed: 11/19/2012       Page: 25 of 37

animals that looked thin and malnourished with no food or water in their cages.18

The Blooms focus on the presence of animal feed in an SUV on the ranch, but the

presence of feed on the premises does not destroy arguable probable cause for Mr.

Bloom’s arrest. The totality of the circumstances supports a finding that at least

arguable probable cause existed for the arrest of Mr. Bloom on animal cruelty

charges. Nothing suggests that arguable probable cause did not exist for the

seizure of the animals, incident to Mr. Bloom’s arrest for the mistreatment of the

subject animals. See Lindsey, 936 F.2d at 559 (ruling that an officer is entitled to

qualified immunity “if the facts known to him at the time of the seizure at least

arguably created a reasonable suspicion associating the property with criminal

activity.” (quotation omitted)).

       While the Blooms allege that Officer Peacock acted out of personal

animosity in her attempt to ruin Mr. Bloom, these bare allegations of malice do not

prevent a finding of arguable probable cause. The complaint sets forth that at least

arguable probable cause existed for the arrest, seizure and prosecution. Thus,

Peacock is entitled to qualified immunity from individual liability as to Counts I,

II, IV, and V.


       18
          The Blooms do not contend that the officers falsified the reports of the dead animals,
and observations of the officers that the animals looked malnourished were supported by the
Blooms’ family veterinarian, who believed several of the Blooms’ animals to be underweight.

                                                25
               Case: 11-14912       Date Filed: 11/19/2012      Page: 26 of 37

              ii.     State Claims against Officer Peacock

       The district court dismissed Count VI because the Blooms failed to allege

conduct so outrageous to be deemed “atrocious.” Counts VII, IX, and X were

dismissed because Peacock was protected by sovereign immunity. The court

dismissed Count VIII as time-barred. The Blooms do not challenge the basis for

the district court’s dismissal of the state tort claims with respect to Peacock.19

       D.     Claims against Sergeant DiBernardo

       DiBernardo is named in Counts I, II, and IV through X. The district court

dismissed Counts I, IV, and V on the grounds that DiBernardo was protected by

qualified immunity. Counts II and VIII were dismissed as time-barred, and the

remaining claims were dismissed because DiBernardo enjoyed sovereign

immunity. The Blooms contest the court’s grant of qualified immunity and

contend all claims were timely, but do not challenge the application of sovereign

immunity.

              i.      Federal Claims against Sergeant DiBernardo

       As with Officer Peacock, the court dismissed Counts I, IV, and V because

       19
           Had the Blooms challenged the court’s determination that Peacock was entitled to
sovereign immunity, that challenge would also fail. See § III(D)(ii), infra (discussing the
standard for sovereign immunity). The Third Amended Complaint alleges some additional
misconduct by Peacock, but nothing sufficient to meet the bad faith/actual malice standard
required to waive sovereign immunity - especially considering we have determined that at least
arguable probable cause existed for the warrant, the arrest, and the seizure of the animals.

                                               26
             Case: 11-14912      Date Filed: 11/19/2012   Page: 27 of 37

the existence of arguable probable cause entitled DiBernardo to qualified

immunity. The allegations against DiBernardo are even less severe than the

allegations against Peacock and fail to establish a clear constitutional violation.

      If arguable probable cause is evident on the face of a complaint, then pre-

discovery dismissal is appropriate based on qualified immunity. See § III(C)(i),

supra. It is clear that at least arguable probable cause existed for DiBernardo to

arrest Mr. Bloom on mistreatment of animals charges, as she was with Peacock

when the dead ducks, peacocks without food and water, and thin animals were

observed at the Blooms’ ranch.

      Additionally, the Blooms’ federal claims fail to the extent they allege that

DiBernardo, as Peacock’s supervisor, was liable for the acts of Peacock. Section

1983 claims cannot be founded in respondeat superior, but must arise from the

officer’s own actions. Keating, 598 F.3d at 763. Dismissal of the federal claims

against DiBernardo is appropriate, as qualified immunity shielded DiBernardo

from individual liability for the arrest of Mr. Bloom and the seizure of his animals.

             ii.    State Claims against Sergeant DiBernardo

      The court dismissed the defamation claim in Count VIII because no asserted

conduct occurred within the relevant time period. The Blooms argue, without

citing to authority, that the defamation claim against DiBernardo should be seen as

                                          27
             Case: 11-14912     Date Filed: 11/19/2012    Page: 28 of 37

part of the continuing tort behavior that underlies their claims. The Blooms’

argument is not persuasive. As previously discussed in § III(A)(iv), supra, the

Third Amended Complaint does not establish continuing state torts and each

defaming comment would be a separate act. The complaint does not allege that

DiBernardo made any defamatory statement within two years prior to the Blooms

filing their complaint; therefore, the defamation claim is time-barred.

      The remaining state law torts against DiBernardo were dismissed because

the Blooms fail to allege conduct sufficient to establish the bad faith element

required for personal liability under Florida’s limited waiver of sovereign

immunity. Florida’s limited waiver of sovereign immunity requires that no officer

shall be liable in any tort action for any injury or damage suffered as a result of

any act in the scope of her employment “unless such officer . . . acted in bad faith

or with malicious purpose or in a manner exhibiting wanton and willful disregard

of human rights, safety, or property.” Fla. Stat. § 768.28(9)(a) (2003). Bad faith

under the statute has been equated with the actual malice standard. Drudge v. City

of Kissimmee, 581 F. Supp. 2d 1176, 1195 (M.D. Fla. 2008) (citing Parker v. Fla.

Bd. of Regents, 724 So. 2d 163, 167 (Fla. 1st DCA 1998)).

      In a single sentence, the Blooms suggest that the court should not have

determined that DiBernardo was insufficiently involved in the underlying conduct.

                                          28
             Case: 11-14912     Date Filed: 11/19/2012    Page: 29 of 37

This is hardly a proper challenge to the district court’s application of sovereign

immunity. However, even if we viewed this single sentence as a challenge to the

court’s ruling, a quick review of the alleged misconduct of DiBernardo reveals

that the Third Amended Complaint fails to establish bad faith.

      The Blooms allege that DiBernardo demanded Mr. Bloom give his consent

to remove the animals and told him that she would see him rot in jail for not

cooperating. Also, DiBernardo approved Peacock’s warrant with knowledge of

the omissions and misstatements, and failed to inform the issuing judge that the

previous cruelty charges against Mr. Bloom had been dismissed. The remaining

allegations against DiBernardo are conclusory and warrant no credence from this

Court. Moreover, DiBernardo is not listed as a participant in the background

paragraphs explaining the alleged conspiracy between the SPCA and law

enforcement, or named as one of those who protested the prosecutor dropping the

criminal charges against Mr. Bloom. The few factual allegations relating to

DiBernardo, taken as true, are insufficient to establish bad faith, as required to

waive sovereign immunity.

      E.     Claims against the Fish & Wildlife Conservation Commission

      The FWCC is named in Counts III through X. The court dismissed the

federal claims against the FWCC because § 1983 cannot be used to sue a state

                                          29
               Case: 11-14912       Date Filed: 11/19/2012       Page: 30 of 37

agency, as well as the state law claims because the Blooms failed to allege notice

per Florida’s limited waiver of sovereign immunity. The Blooms do not contest

the dismissal of the federal claims against the FWCC and the untimeliness of the

Blooms’ compliance with the notice requirement, as discussed in § III(B)(ii),

supra, applies equally to the claims against the FWCC.

       F.      Claims against Officer Reynolds

       Along with Peacock and Waggoner, Officer Reynolds appears to be the

main object of Mr. Bloom’s frustration. Reynolds is named in Counts I, II, and IV

through X.20 The court dismissed Counts I, IV, and V because the existence of

arguable probable cause entitled Reynolds to qualified immunity. The state claims

were dismissed because the complaint does not establish that Reynolds acted with

the requisite bad faith. The Blooms argue that the court’s determination of

immunity was premature. However, the briefs only address the determination of

qualified immunity and do not provide any support for their argument that the

sovereign immunity determination was premature.

               i.     Federal Claims against Officer Reynolds

       The standard for qualified immunity of a state officer is addressed in


       20
           The Blooms do not indicate in what capacity Reynolds is being sued – either official or
individual. However, the claims against Reynolds in his official capacity are claims against his
office (the FWCC) and were properly dismissed for the reasons discussed in § III(E), supra.

                                               30
             Case: 11-14912     Date Filed: 11/19/2012    Page: 31 of 37

§ III(C)(i), supra, and applies equally to the claims against Reynolds. The Blooms

do not identify a single allegation in the complaint that destroys arguable probable

cause or suggests a constitutional right was clearly violated. The Blooms

misinterpret Pearson v. Callahan, 555 U.S. 223, 129 S. Ct. 808, 172 L. Ed. 2d 565

(2009) to suggest that determinations of qualified immunity are only appropriate at

the summary judgment stage. In actuality, Pearson explicitly states “we have

made clear that the ‘driving force’ behind creation of the qualified immunity

doctrine was a desire to ensure that ‘insubstantial claims’ against government

officials [will] be resolved prior to discovery.” Id. at 231, 808 S. Ct. at 815

(emphasis added) (citation omitted).

      A complete review of the complaint reveals that there are no factual

allegations that Reynolds fabricated any evidence or played more than a minor

role in the alleged violations. The Blooms allege, and we take as true, that

Peacock was the lead investigator, she drafted the affidavit for search warrant with

the assistance of Waggoner, the affidavit was the sole support for the warrant, and

Peacock arrested Mr. Bloom in consultation with and at the direction of Waggoner

– not Reynolds. Also, Peacock and Waggoner – but not Reynolds – protested the

State Attorney’s abandonment of the prosecution of Mr. Bloom on animal cruelty

charges.

                                          31
               Case: 11-14912        Date Filed: 11/19/2012        Page: 32 of 37

       The limited factual allegations against Reynolds are that he laughed when

Mr. Bloom screamed in pain while being handcuffed, Reynolds failed to notify the

issuing judge that the animal cruelty charges in the affidavit for search warrant did

not result in convictions,21 and he assisted in the execution of the search warrant

and in loading some of the seized animals.22 These factual allegations do not

establish that Reynolds violated Mr. Bloom’s constitutionally protected rights. As

Reynolds was acting within the scope of his employment, the Blooms have failed

to meet their burden to sufficiently plead that Reynolds was not insulated from

personal liability by qualified immunity.

               ii.     State Claims against Officer Reynolds

       As with the state tort claims against DiBernardo, discussed in § III(D)(ii),

supra, the Blooms have failed to allege bad faith or actual malice on the part of

Reynolds. The well-pleaded allegations against Reynolds fail to establish that he

acted with the requisite bad faith to state a cause of action.


       21
           It is worth noting that it is not alleged that Reynolds had an opportunity to inform the
issuing judge of such omission, or that Reynolds reviewed the affidavit before it was submitted
to the judge or before the execution of the warrant.
       22
           The complaint contains several allegations relating to Reynolds that lack factual
support and we do not give credence to, such as, he colluded with Waggoner and Peacock to
fabricate reasons to enter the Bloom property, engaged in a scandalously corrupt agreement to
seize animals from citizens, fanned adverse publicity leading to the high bond set for Mr. Bloom,
and intentionally and purposely designed a plan, along with Peacock and Waggoner, to
wrongfully arrest Mr. Bloom’s daughter.

                                                 32
               Case: 11-14912        Date Filed: 11/19/2012       Page: 33 of 37

       G.      Mrs. Bloom’s Federal Claims (Count II)

       Mrs. Bloom was added as a party and her separate § 1983 claim (Count II)

was introduced in the Second Amended Complaint, filed on May 9, 2009. The

district court specifically dismissed Count II as time-barred. The court rejected

Mrs. Bloom’s argument that her claim related back to her husband’s initial

pleading, as she was barely mentioned in the initial complaint. On appeal, Mrs.

Bloom argues that she was identified in the initial complaint and the Bloom

residence is identified in the first amended complaint. Additionally, she argues

that her claim arises from the same conduct as described in the initial complaint

and the defendants suffered no prejudice with her addition as a plaintiff.

       As previously discussed, whether an amendment relates back to a prior

pleading is determined by Rule 15(c).23 Rule 15(c) does not specifically address

relation back of an amendment that adds a party-plaintiff, but we require such a

party to satisfy the requirements of Rule 15(c)(1)(C) to relate back to a prior

pleading. Makro Capital of Am., Inc. v. UBS AG, 543 F.3d 1254, 1259 (11th Cir.

2008). The critical issue is whether the original complaint gave notice to the

defendant of the claim now being asserted. Id. at 1260. Limits to relation back are



       23
           Federal Rule of Civil Procedure 15(c) and the standard of review are set forth in
§ III(A)(i), supra.

                                                33
              Case: 11-14912       Date Filed: 11/19/2012     Page: 34 of 37

designed to protect defendants from prejudice not just from lost and destroyed

evidence, but from an unexpected increase in liability and an inherently more

complex defensive strategy long after the statute of limitations had run. Nelson v.

Cnty. of Allegheny, 60 F.3d 1010, 1015 (3rd Cir. 1995) (quoting Leachman v.

Beech Aircraft Corp., 694 F.2d 1301, 1309 (D.C. Cir. 1982)).

       The initial complaint failed to give notice to the defendants that Mrs. Bloom

would assert a separate claim of infringement of her constitutionally protected

rights. Mrs. Bloom was not present when Mr. Bloom was arrested and the animals

were seized. Mrs. Bloom, herself, was neither prosecuted nor arrested for any

criminal misconduct. The initial complaint repeatedly refers to Mr. Bloom’s

property, without reference to any ownership interest possessed by Mrs. Bloom.

Moreover, the sole reference of Mrs. Bloom in the initial complaint is that due to

the high bond imposed by the criminal court, “Andrew Bloom had to borrow funds

to pay his attorney and make bail and to just be able for he and his wife to live on.”

       There is nothing to indicate that the defendants named in Count II had

notice that Mrs. Bloom could or would bring claims alleging her constitutional

rights were violated.24 Mrs. Bloom’s claim would clearly increase the defendants’


       24
          The Blooms argue that the County had knowledge of the relevant facts and the County
would not be prejudiced by the additional claim. However, Miami-Dade County is not named as
a defendant in Count II. Count II is only brought against the individual defendants and the

                                             34
              Case: 11-14912     Date Filed: 11/19/2012    Page: 35 of 37

potential liability and complicate their defense strategy. The district court did not

abuse its discretion when it refused to relate Mrs. Bloom’s claims back to a prior

pleading. Thus, to the extent Mrs. Bloom’s claims do not fail for the previously

stated reasons, her claim does not relate back to the initial complaint and is time-

barred.

IV.    Conclusion

       The district court properly dismissed all claims in the Third Amended

Complaint. However, the Blooms contend that even if the dismissal is proper,

they should be granted leave to amend. In response to the defendants’ motions to

dismiss, the Blooms had also alternatively requested the court provide an

opportunity to amend and cure deficiencies.

       A court should give a plaintiff an opportunity to amend a complaint rather

than dismiss it when “it appears that a more carefully drafted complaint might

state a claim upon which relief could be granted.” Friedlander v. Nims, 755 F.2d

810, 813 (11th Cir. 1985). After a district court grants an opportunity to amend

and identifies the pleading’s deficiencies, if the plaintiff fails to submit a proper

pleading, dismissal with prejudice is appropriate. See, e.g., Welch v. Laney, 57

F.3d 1004, 1009 (11th Cir. 1995) (affirming dismissal of a portion of the


corporate defendants.

                                           35
              Case: 11-14912     Date Filed: 11/19/2012     Page: 36 of 37

complaint with prejudice after the district court gave the plaintiff two

opportunities to amend her complaint, but the plaintiff failed to properly plead a

§ 1983 claim).

      In the present case, the majority of claims could not be rectified by more

careful drafting and were properly dismissed with prejudice, including i) Counts

VI through X against the County, FWCC, and the law enforcement officers in their

official capacity, for failing to timely provide the requisite statutory notice; ii) all

claims against the SPCA and Everglades Outpost Defendants, Counts II and VIII

against all defendants, and Count III against the County, as time-barred; iii)

Counts III through V against the FWCC and Counts I, II, IV, and V against

Reynolds in his official capacity, because § 1983 cannot be used to sue a state

agency; and iv) Counts IV and V against the County and Counts I, II, IV, and V

against DiBernardo in her official capacity because the claims are inappropriately

based on the theory of supervisory liability. The only claims that could be

rectified by amendment are Counts I, IV through VII, IX, and X, against Peacock,

DiBernardo, and Reynolds, in their individual capacities, but the Blooms had

ample opportunity to state these claims prior to the dismissal with prejudice.

      The district court patiently permitted Mr. Bloom to submit three pro se

complaints, and an additional two complaints with Mrs. Bloom after they obtained

                                           36
             Case: 11-14912     Date Filed: 11/19/2012   Page: 37 of 37

counsel. In the order dismissing the Second Amended Complaint, the court

clearly identified deficiencies and informed the Blooms that they would only have

one final chance to cure those deficiencies. The Blooms failed to cure, and the

district court dismissed the claims with prejudice in September 2011 – nearly ten

years after Mr. Bloom was arrested and more than five years after his initial

complaints were filed. After five years, five insufficiently pleaded complaints,

and a direct warning from the bench, the district court did not err in dismissing all

claims with prejudice. Accordingly, the district court’s dismissal of the Blooms’

Third Amended Complaint with prejudice is AFFIRMED.




                                         37